DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CON of 17/439,757 filed 09/15/2021 which is a 371 of PCT/CA2021/050442 filed 03/31/2021 and claims foreign priority to Canadian Application No. 3077823 filed 04/01/2020.

Status of the Claims
Claims 1-2 are pending and are currently under examination.

Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".

Claim 1 recites the limitation “day length neutral phenotype” which is construed as referring to a photoperiod insensitive phenotype, wherein said phenotype does not require a certain day length to initiate flowering; or a change in day lengths to initiate flowering (see also para [0045] of US2022/0235425).
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation of “endogenous UPF2 gene within an about 20 megabase region”.  The presence of the underlined word “an” of the limitation represents to a typographical and/or a grammatical error and it is not known if Applicant intends “within and about” or  just “within about” which are both construed by the Examiner as being identical in meaning. Appropriate correction by addressing the “an” is still required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation of “endogenous UPF2 gene within an about 20 megabase region”.  The phrase “within an about” of this limitation renders claim 1 indefinite as the phrase is construed as inferring “within about” or “within and about” which make unclear what the claimed size boundary of the endogenous UPF2 gene is being required. 
In one instance, the phrase may be construed as requiring a UPF2 gene no larger than 20 megabase. However, the phrase “about 20 megabase” of claim 1 allows for endogenous UPF2 gene that are larger than 20 megabase.
Claim 2 is solely rejected for being dependent on claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 1 is directed to a step of testing nucleic acid Cannabis to determine the presence of an allele that is in linkage disequilibrium with a variation in a polymorphic site in the endogenous UPF2 gene within an about 20 megabase region in Cannabis chromosome CM010796.2. 
There is a lack of enablement as the claims fail to provide any nucleotide sequence(s) corresponding to any UPF2 gene or all UPF2 genes that provide the autoflowering phenotype or the instant daylength neutral phenotype and which must be used as required by the claims to establish linkage disequilibrium r2 = 0.9 to 1 in Cannabis chromosome CM010796.2 to unknown allele(s). 
Without the(se) sequence(s) (SEQ ID NOs), it is not clear how the ordinary skilled artisan is to establish the presence or absence of an allele that is in linkage disequilibrium r2 = 0.9 to 1 with polymorphic UPF2 gene(s) of Cannabis chromosome CM010796.2 that possess an autoflowering phenotype or the instant daylength neutral phenotype. 
The claims do not recite the nucleotide sequence(s) (SEQ ID NO) corresponding to an endogenous UPF2 gene that provides the autoflowering phenotype or the instant daylength neutral phenotype, nor do the claims and the specification provide full enablement and guidance on the necessary structural features of polymorphic UPF2 genes that possess an autoflowering phenotype or the instant daylength neutral phenotype while being in linkage disequilibrium r2 = 0.9 to 1 with any allele within a 20 megabase region in Cannabis chromosome CM01079 such that the ordinary skilled artisan can use to scan the Cannabis chromosome CM01079 genome and establish the presence or absence of alleles that are linkage disequilibrium r2 = 0.9 to 1.
The specification discloses in para [0004] of US2022/0235425 that Cannabis UPF2 gene contains 46 genes and numerous mutations, any of which could be the causative allele responsible for the day length neutral phenotype. 
Finally, it is not known how any allele that is in linkage disequilibrium with a polymorphic UPF2 gene of Cannabis chromosome CM010796.2 having an autoflowering phenotype or the instant daylength neutral phenotype is to be used to accomplish the preamble goal of identifying a cannabis plant having day length neutral phenotype.
Claim 2 is further rejected as being dependent from claim 1.

Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".

Claim 1 recites the limitation of “endogenous UPF2 gene within an about 20 megabase”. The limitation is construed by the Examiner as meaning “within or about 20 megabase” since a lack of clarity of scope arises about the size boundary pertaining to the endogenous UPF2 gene if the limitation is construed as “within and about 20 megabase”. It is suggested that Applicant address this limitation in the next paper.

Double Patenting (Non Statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 14-18, and 39 of copending Application No. 17/439,757 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both methods are directed to identifying whether a Cannabis plant has a day length neutral phenotype, or is a carrier of a trait for a day length neutral phenotype and both methods comprise a step of testing nucleic acid from the Cannabis plant.

 	While claims 1, 5, 14-18 and 39 of 17/439,757 are meant to test for the presence of an allele having a variation at a polymorphic site in a region consisting of an endogenous UPF2 gene within an about 20 megabase region in Cannabis chromosome CM010796.2 located between about 40 megabases to about 60 megabases, the instant claims 1-2 are meant to test for the presence of the allele that is in linkage disequilibrium r2 = 0.9 to 1 to the allele having a variation at a polymorphic site in a region consisting of an endogenous UPF2 gene.
It is clear from the claims of 17/439,757 that presence of either the allele having a variation at a polymorphic site in a region consisting of an endogenous UPF2 gene (allelevar UPF2) or the allele having linkage disequilibrium r2 = 0.9 to 1 to allelevar UPF2 are indicative that cannabis has day length neutral phenotype or is a carrier of the trait for the day length neutral phenotype.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 23 of copending Application No. 17/439,757 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both methods are directed to identifying whether a Cannabis plant has a day length neutral phenotype, or is a carrier of a trait for a day length neutral phenotype and both methods comprise a step of testing nucleic acid from the Cannabis plant.

Specifically, the instant claim 1 recites “a method for identifying whether a Cannabis plant has a day length neutral phenotype, or is a carrier of a trait for a day length neutral phenotype, the method comprising testing nucleic acid from the Cannabis plant to determine the presence or absence of an allele that is in linkage disequilibrium r2 = 0.9 to 1 with a variation in a polymorphic site in the endogenous UPF2 gene within an about 20 megabase region in Cannabis chromosome CM010796.2 located between about 40 megabases to about 60 megabases, wherein the presence of the allele indicates that the plant has a day length neutral phenotype or is a carrier of the trait for the day length neutral phenotype”.

Claim 19 of case 17/439,757 recites “a method for identifying whether a Cannabis plant has a day length neutral phenotype, or is a carrier of a trait for a day length neutral phenotype, the method comprising testing nucleic acid from the Cannabis plant to determine the presence or absence of an allele that is in linkage disequilibrium r2 = 0.9 to 1 with a variation in a polymorphic site in a region consisting of an endogenous UPF2 gene within an about 20 megabase region in Cannabis chromosome CM010796.2 located between about 40 megabases to about 60 megabases, wherein the presence of the allele indicates that the plant has a day length neutral phenotype or is a carrier of the trait for the day length neutral phenotype”.

The difference in the claim language between claim 1 of the instant application and the copending claim 19 of case 17/439,757 are underlined and emboldened above. Both claims are construed as both requiring testing nucleic acid from Cannabis plant to determine allele(s) that are in linkage equilibrium r2 = 0.9 to 1 to a nucleic acid region corresponding to an endogenous UPF2 gene having polymorphism(s), wherein the presence of the allele(s) indicate(s) that the plant has a day length neutral phenotype or is a carrier of the trait for the day length neutral phenotype.

Furthermore, concerning the instant claim 2 which recites “the method of claim 1, wherein the presence of the variation in the polymorphic site indicates that the plant has a day length neutral phenotype or is a carrier of the trait for the day length neutral phenotype”, the instant claim 2 is identical to claim 23 of case 17/439,757 are identical, with no difference in scope.

Claim 23 of case 17/439,757 particularly recites “The method of claim 19, wherein the presence of the variation in the polymorphic site indicates that the plant has a day length neutral phenotype or is a carrier of the trait for the day length neutral phenotype”.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Closest prior art
The closest prior art reference(s) is/are:
Diaz et al. (2012, PLOS One, (3), e33234 p. 1-11) who discloses that wheat is photoperiod sensitive and thus requires a certain day length to initiate flowering. 
Diaz et al. teach the screening of mutations in the photoperiodicity gene Ppd-B1 in commercial wheat cultivars but discovered that copy number variation at the Ppd-B1 and Vrn-A1 loci affects flowering time, rather than mutations in these loci. An increase in the copy number of Ppd-B1 was found to be associated with an early-flowering, day-length neutral phenotype, whereas plants with a higher Vrn-A1 copy number exhibited an increased vernalization requirement.

No prior art reference was found that associates allele(s) with linkage disequilibrium r2 = 0.9 to 1 to any chromosomal region of Cannabis sequence CM010796.2 having variation in a polymorphic site in the endogenous UPF2 gene as conferring a photoperiod insensitive phenotype or day-length neutral phenotype or autoflowering phenotype in Cannabis plant.

Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        August 26, 2022